IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT



MITCHELL ALAN TITUS,                        : No. 132 MM 2016
                                            :
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
PERRY COUNTY COURT OF COMMON                :
PLEAS,                                      :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of November, 2016, the Application for Leave to File

Original Process and the Request for Leave to File a Response are GRANTED, and the

Petition for Writ of Mandamus and/or Extraordinary Relief is DENIED.